498 So. 2d 1230 (1986)
Dennis Lee RODRIQUEZ
v.
STATE of Mississippi.
No. 56657.
Supreme Court of Mississippi.
December 10, 1986.
Wayne O. Lee, Greenville, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by Deirdre McCrory, Sp. Asst. Atty. Gen., Jackson, for appellee.
Before WALKER, C.J., and DAN M. LEE and SULLIVAN, JJ.
DAN M. LEE, Justice, for the court:
Dennis Lee Rodriquez was convicted in the Circuit Court of Washington County of armed robbery and sentenced to twenty *1231 (20) years in the State Penitentiary. He appealed, assigning as error:
I. The Court below erred in denying Appellant's Motion to Supress.
II. The Court below erred in allowing Sergeant Ken Winters of the Greenville Police Department to testify.
III. The Court below erred in upholding the verdict of the jury in that said verdict was contrary to the overwhelming weight of the evidence.
IV. The Court erred in denying Appellant's Motion for New Trial.
Under the authority of Morea v. State, 329 So. 2d 527 (Miss. 1976), we find that this appeal raises no issue which requires discussion and the assignments of error are without merit. See Parrott v. State, 475 So. 2d 167 (Miss. 1985); Willis v. State, 475 So. 2d 163 (Miss. 1985); and Jordan v. State, 474 So. 2d 622 (Miss. 1985). We affirm the conviction and sentence.
AFFIRMED.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.